Title: To Thomas Jefferson from John Vaughan, 24 March 1821
From: Vaughan, John
To: Jefferson, Thomas

 D Sir
1821 March. 24 Philad.


Great pains has been taken in our City of late Years, to induce some of our Young men of good Education & promising Talents, to go to Europe after havg finished their studies here; to qualify themselves in the higher Branches, to bring home an accession of knowledge, & to impart it to their Country in the Station of Professors—Situations too often filled, from the interest of personal friends, rather than on accot of the personal merit of the Individuals—when particularly they have never have been out of the Country, they Seldom know the extent to which knowledge has been pushed in Europe, & Seldom profess or even inspire their pupils with, that enthusiastic love of Science for its own sake, which more than any thing else. elicits Talents & genius—When such return to this Country I feel warmly interested in seeing them placed to the advantage of themselves & the Country—& am sometimes probably carried away by the zeal I experience on this subject, to take liberties which I am scarcely authorized to do—To you my Dear Sir I know that  on this subject you require no apology, & that in your retiremt as formerly in public life you wished for every information to guide your conduct from whatever quarter it might come—Amongst the Young men lately return’d who come within the description I have given is Mr Lardner Vanuxem—whose talents Mr DuPonceau had an early opportunity of knowing & at whose urgent solicitation his father sent a few years ago to Paris where he has (under the recommendation of Mr. Correa) sedulously & intelligently followed his Chemical & mineralogical studies with signal success & with the approbation of the Professors there—Upon his return here I recommended him warmly to attach himself to M Cooper for a Season as an assistant,  knowing that Mr C would take him as one of his family—The advice was followed, & it has afforded to Mr Cooper a complete opportunity to ascertain the extent of his knowledge & his talent at communicating to students what himself possessed—& I learn from him that he merited the favorable opinion formed of him by his friends & well wishers—I take the liberty under these Circumstances of joining my feeble voice to that of Mr Cooper  favor of Mr Lardner Vanuxem as a Candidate for the professorship of Chemistry & Mineralogy in Your College which I understand goes into operation next fall—I will add that his manners are modest & amiable, & think his general views are liberal, & truly american & I think of a turn to be acceptable & to assimulate with the tone of Character which pervades the enlightened men of your state. I am not acquainted with or would presume to write to, others of the trustees, but I will take the liberty thro’ you to request that if you think proper you would communicate the purport of this letter to Mr Madison & Mr Monroe, with the mention of that feeling of respect & attachment arising from an acquaintance of many years standing—I rejoice to see at hand the happy moment of realising the truely useful project which has So many years occupied you—so that Generations to come may have daily occasion to recollect the Services you have rendered from an &cJn Vaughan